UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission file number 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77-0664171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6500 Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX .No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX .No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer XX .Accelerated Filer . Non-Accelerated Filer .Smaller reporting company . (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes .No XX . Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding July 26, 2010 Common stock, par value $0.25 per share -2- Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended June 30, 2010 I N D E X* Page PART I - Financial Information Item 1 – Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - Three Months Ended and Six Months Ended – June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 37 Item 4.Controls and Procedures 39 PART II - Other Information Item 1 – Legal Proceedings 40 Item 1A – Risk Factors 40 Item 6 – Exhibits 40 Signatures 41 Exhibits 47 *Items 2, 3, 4 and 5 of Part II are omitted as they are not applicable. -3- Item 1. Financial Statements Part I - Financial Information Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except shares) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments - - Accounts receivable: Trade Other, net Inventories: Concentrates, doré, and stockpiled ore Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Other non-current assets and deferred charges Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of accrued reclamation and closure costs Total current liabilities Capital leases Accrued reclamation and closure costs Other noncurrent liabilities Total liabilities Commitments and contingencies (Notes 2, 4 and 9) SHAREHOLDERS' EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference 2010 — $7,891 and 2009 — $8,581 39 39 Mandatory convertible preferred stock, $0.25 par value, 2,012,500 shares issued and outstanding, liquidation preference 2010 — $201,250 and 2009 — $217,600 Common stock, $0.25 par value, authorized 2010 — 500,000,000 shares and 2009 — 400,000,000 shares; issued and outstanding 2010 — 255,480,549 shares and 2009 — 238,415,742 shares Capital surplus Accumulated deficit (268,803 ) (300,915 ) Accumulated other comprehensive loss (14,932 ) (14,183 ) Less treasury stock, at cost; 2010 – 335,957 and 2009 – 81,375 shares (2,051 ) (640 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. -4- Part I - Financial Information (Continued) Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (Dollars and shares in thousands, except for per-share amounts) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Sales of products $ Cost of sales and other direct production costs Depreciation, depletion and amortization Total cost of sales Gross profit Other operating expenses: General and administrative Exploration Other operating expense (Gain) loss on disposition of properties, plants, and equipment - ) Termination of employee benefit plan - ) Provision for closed operations and environmental matters Total other operating expenses Income from operations Other income (expense): Gain on sale of investments - Gain on derivative contracts - Loss on impairment of investments ) Interest and other income 16 67 Debt-related fees - - ) - - ) Interest expense, net of amount capitalized ) Total other income (expense) ) ) Income before income taxes Income tax provision ) Net income Preferred stock dividends ) Income (loss) applicable to common shareholders $ $ ) $ $ Comprehensive income: Net income $ Change in derivative contracts - Reclassification of loss on sale or impairment ofmarketable securities included in net income (loss) Unrealized holding gains (losses) on investments ) ) ) 53 Comprehensive income $ Basic income per common share after preferred dividends $ Diluted income per common share after preferred dividends $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted The accompanying notes are an integral part of the interim condensed consolidated financial statements. -5- Part I - Financial Information (Continued) Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2010 June 30, 2009 Operating activities: Net income $ $ Non-cash elements included in net income: Depreciation, depletion and amortization Gain on sale of investments ) - - Loss on impairment of investments Gain on disposition of properties, plants and equipment - - ) Provision for reclamation and closure costs Stock compensation Preferred shares issued for debt-related expenses - - Deferred income taxes - - Amortization of loan origination fees Gain on termination of employee benefit plan - - ) (Gain) loss on derivative contracts ) Other non-cash charges, net Change in assets and liabilities: Accounts receivable ) Inventories ) 62 Other current and non-current assets ) Accounts payable and accrued liabilities ) Accrued payroll and related benefits ) Accrued taxes ) Accrued reclamation and closure costs and other non-current liabilities ) Cash provided by operating activities Investing activities: Additions to properties, plants, equipment and mineral interests ) ) Proceeds from sale of investments - - Proceeds from disposition of properties, plants and equipment - - Changes in restricted cash and investment balances ) Net cash used in investing activities ) ) Financing activities: Proceeds from exercise of stock options and warrants - - Proceeds from issuance of stock, net of related costs - - Acquisition of treasury shares ) - - Dividends paid to preferred shareholders ) - - Payments on interest rate swap - - ) Repayments of debt and capital leases ) ) Net cash provided by financing activities Change in cash and cash equivalents: Net increase cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital lease obligations $ $ Preferred stock issued for debt-related fees $
